Citation Nr: 0910739	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  96-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus, claimed to be secondary to service-connected right 
knee and left ankle disabilities.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1978 to October 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).   

The Board remanded the case for additional action in October 
2006.  The case has now been returned to the Board for 
further appellate review.  

In a written statement dated in June 2007, the veteran raised 
a claim for service connection for depression alleged to be 
secondary to service-connected disability.  That claim is 
referred to the RO for initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the remand of October 2006, the Board requested that the 
veteran be afforded VA disability evaluation examinations.  
Such examinations were scheduled to take place in May 2007, 
but the veteran did not appear.  Significantly, however, in a 
written statement dated in June 2007, the veteran requested 
that his examinations be rescheduled.  He explained that he 
could not report for the examinations on the previous date 
because he had moved from Puerto Rico to Florida.  In light 
of the foregoing circumstances, the Board concludes that a 
remand for the purpose of affording the veteran another 
examination is warranted.  The Board further notes that in a 
written statement dated in December 2008, the veteran 
reported that he had again moved and had returned to Puerto 
Rico.  

The Board also notes that it appears that additional relevant 
medical treatment records exist which have not been obtained.  
In this regard, the Board notes that the veteran reported in 
a letter dated in June 2004 that he had recently undergone 
major surgery for complications of degenerative joint 
disease.  Such records should be obtained for consideration 
in connection with his current appeal.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain the veteran's 
recent medical treatment records 
pertaining to the spine, right knee and 
left ankle, to include any records of 
surgical procedures.  

2.  The veteran should be scheduled for a 
VA spine examination for the purpose of 
determining the etiology of his current 
back problems.  Examination notice must be 
sent to his latest address of record which 
he provided in December 2008.  The claims 
file must be made available for review in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether the veteran's service-connected 
right knee disorder and/or left ankle 
disorder caused or aggravated a low back 
disorder.  The report should address (1) 
the baseline severity of any non-service-
connected lumbar spine disease or injury; 
(2) the increased manifestations (if any) 
which are proximately due to or the result 
of the service-connected disabilities; and 
(3) an explanation of the basis for the 
opinion.  

3.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
right knee disorder and left ankle 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected right knee and 
left ankle disorders.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  Of particular 
significance, the examiner should specify 
the point of flexion or extension of the 
knee and ankle at which pain begins to 
occur, and the point at which motion is 
impeded due to pain.  The examiner should 
attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  The examiner must specifically 
state whether the veteran's complaints and 
any claimed subjective manifestations are 
in keeping with the objectively 
demonstrated pathology.  If necessary to 
ascertain that, the veteran should be 
afforded imaging or other diagnostic 
studies.  

4.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




